Citation Nr: 1419037	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary frequency, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Since the 2010 Statement of the Case (SOC) on this issue, additional medical evidence was placed in the Veteran's Virtual VA file.  Unless the claimant waives the right, a supplemental statement of the case (SSOC) must be issued by the RO, unless the additional evidence is duplicative or not relevant to the issue on appeal. In this case, the Board finds that the newly obtained evidence is not relevant because it merely shows continued references to urinary frequency, but none of these records contain opinions as to the etiology of this condition, which is what is relevant in this case.  See, e.g., Golz v. Shinseki, 590 F.3d 1317, 1321 (2010), citing Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact"); see also Counts v. Brown, 6 Vet. App. 473, 476   (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In the factual circumstances of this case, the additional medical evidence (VA medical records and examination for diabetes and peripheral neuropathy) contain no information that would tend to prove the matter at issue, which is whether there is sufficient evidence to associate the Veteran's urinary frequency with his diabetes or his military service.  In consideration thereof, the Board finds that there is no prejudice to the Veteran in proceeding with appellate review.



FINDINGS OF FACT

1.  The Veteran has a current disability manifested by urinary frequency as evidenced by the need to urinate at least once every three hours during the day and at least three times during the night. 

2.  The preponderance of the evidence is against a finding that the Veteran's current disability is caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, or any in-service incurrence.  


CONCLUSION OF LAW

The criteria for service connection for urinary frequency have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria for Service Connection 

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under an alternative theory of secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Accordingly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Analysis

The Veteran asserts that he developed urinary frequency as a result of his service-connected diabetes mellitus, type II.  At the outset, the Board finds the Veteran has a current disability and service connected disability.  

The Veteran reports urinary frequency of a severity denoted in VA's disability rating criteria.  See 38 C.F.R. § 4.115a.  The urinary frequency causes the Veteran to have to urinate at least once every three hours during the day and to wake up to urinate at least three times most nights.  The RO granted the Veteran service connection for diabetes mellitus, type II associated with herbicide exposure in a December 2001 rating decision.    

The Board turns its attention to the dispositive issue of nexus.  In making its final decision, the Board considered the Veteran's competent lay statements, the September 2008 VA genitourinary examination report, and VA treatment records.  In its review of the Veteran's claim, the Board finds the preponderance of the evidence is against the Veteran's service connection claim. 

The Veteran asserts that his urinary frequency began when he was first diagnosed with diabetes mellitus, type II.  Although the Veteran is competent to discuss the symptoms associated with an illness, the Veteran's treatment records from the date of his diabetes mellitus, type II diagnosis in 1999 through the September 2008 VA examination casts doubt on the credibility of the Veteran's assertions, even with a sympathetic review of the Veteran's claim.  Although the Veteran was first diagnosed with diabetes mellitus, type II in September 1999, his first complaints of urinary frequency appear more than seven years after this diagnosis in June 2008.  In June 2008, the Veteran reported to a VA treating physician that he had urinary frequency.  At this time, the Veteran's primary care physician prescribed him Terazosin, a drug used to manage the symptoms of an enlarged prostate, including urinary frequency.   

Prior to June 2008, the Veteran had ample opportunities to report claimed urinary frequency, but did not.  After his September 1999 diabetes mellitus, type II diagnosis, the Veteran underwent a series of classes to learn how to best manage and monitor his blood glucose levels with a combination of prescribed treatment, nutrition, and exercise.  As part of his treatment, the Veteran returned to his local VA Medical Center (VAMC) at least once a year for follow-up appointments.  The record documents visits prior to June 2008 from the years 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007.  With each follow-up visit, he was asked about medication compliance, side effects from treatment and the condition itself.  The Veteran did not once complain of urinary frequency at any visit.  

The Veteran also asserts that the urinary frequency is related to the introduction of insulin into his treatment regimen.  Insulin was introduced in January 2007.  Within four months of starting insulin, the Veteran underwent a VA examination as part of an increased rating claim for diabetes mellitus in April 2007.  During this examination, the Veteran was asked specifically if he ever had any urinary issues related to his diabetes and/or medication.  At this examination, the Veteran did not claim urinary frequency or any other urinary issue related to his service-connected diabetes.   

In addition to the lack of complaints by the Veteran of urinary frequency, a VA examiner has opined that there is no nexus between the Veteran's claimed urinary frequency and his diabetes mellitus, type II.  In September 2008, the Veteran underwent a VA genitourinary examination in relation to this present service connection claim.  The examiner opined that it is "less likely as not" that the Veteran's urinary frequency was caused by or a result of the service-connected diabetes mellitus, type II.  The rationale provided was that the urinary frequency was more consistent with an enlarged prostate, which was noted on physical examination, and that Veteran's blood sugars were consistently low over the past year ranging between 73 and 106.  There are no contrary medical opinions of record for the Board to weigh this opinion against.  

With the objective record undermining the Veteran's credibility, and a negative nexus statement absent any contrary opinion, the Board finds the preponderance of the evidence weighs against the Veteran's secondary service connection claim.  

In furtherance of the Veteran's claim, the Board evaluated the Veteran's claim under the direct theory of service connection.  Unfortunately, the preponderance of the evidence still weighs against his claim.  The service treatment records, including a March 1967 enlistment examination, progress notes from at least ten sick call visits spanning service, and a July 1970 separation examination, are negative for any complaints urinary frequency.  Additionally, the Veteran's genitourinary systems were found to be normal upon entrance and separation from service.  While the lack of in-service findings of complaints or diagnoses of urinary frequency in service does not in itself preclude a finding of service connection, urinary frequency was not shown until 2008, over 37 years after separation from service.  

In conclusion, with the preponderance of the evidence weighing against the Veteran's service connection claim for urinary frequency, this claim must be denied.

III.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The information contained in a June 2008 notice satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, in September 2008, the RO set up a VA genitourinary examination for the Veteran to assess his urinary frequency as well as any possible link to the Veteran's service-connected diabetes mellitus, type II.  The examiner, a medical professional, performed that examination and provided the Board with sufficient information to render a decision regarding the Veteran's service connection claim.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The Board notes that this examination provides the most accurate assessment of the actual cause of the Veteran's urinary issue because it took place close in time to the Veteran's claims of urinary frequency.  

The Board acknowledges the issues raised by the Veteran in regards to the sufficiency of the VA examiner's opinion.  The Veteran contends that the examiner did not provide a rationale for finding his urinary frequency related to his enlarged prostate versus his diabetes mellitus.  The Board finds that the examiner provided adequate rationale when it referred to the Veteran's blood sugar levels as being low.  Additionally, the medical opinion takes into account the record as a whole and the Veteran's medical history including the Veteran's current treatment for an enlarged prostate as related to urinary frequency, which is of record.  

The Veteran has also raised the argument that the VA examiner did not consider the effect of his prescribed diabetes medication on his urinary frequency.  In considering this argument, the Board notes that only the Veteran relates the possibility that his medication for his diabetes mellitus, type II, has caused his urinary frequency.  There is no medical evidence indicating this is a possibility, only the Veteran's bare assertion.  He is not competent to opine as to whether a medication has caused a medical condition since that question involves internal disease processes.  Without any competent evidence that would render this theory plausible, there is no duty to get a medical opinion addressing it. 

The Board recognizes that significant time has elapsed between the Veteran's examination and the Board's decision.  However, neither the Veteran nor his representative has notified the Board of any additional information that should be obtained in its review of the instant case.  Accordingly, the Board finds that no further development is required. 


ORDER

Service connection for urinary frequency is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


